Exhibit 10.45

 

ASSIGNMENT AND ASSUMPTION

 

Reference is hereby made to the certain Securities Purchase Agreement by and
between Diversified Corporate Resources, Inc. (the “Issuer”) and Mirocap
Strategies, Inc. (“Mirocap”), dated effective November 21, 2003 (the
“Subscription Agreement”).  Terms not defined herein shall have the meaning
ascribed to them in the Subscription Agreement.

 

NOW, THEREFORE, in accordance with Section 4.6(f) of the Subscription Agreement,
Microcap shall and hereby does assign to HIR Partners, LP, A Texas limited
partnership (“Assignee”), the right, title and interest to purchase 55,000
shares of the Preferred Stock (the “Shares”), for the aggregate consideration of
USD $550,000, as well as all other rights and benefits to which a holder of the
Shares would be entitled under the certain Term Sheet, dated November 21, 2003
(herein so called), a copy of which is attached to the Subscription Agreement.

 

Microcap and the Issuer hereby represent and warrant for the benefit of Assignee
that upon execution of this Agreement Assignee will have direct ownership of all
warrants, preferred stock and all other rights set forth in the Term Sheet
attributable to the Shares.

 

In connection with the assignment, each Assignee shall and hereby does assume
and accept, for the benefit of the Issuer, all of Microcap’s obligations under
the Subscription Agreement as he relates to the number of shares of Preferred
Stock to be purchased by him.  In particular, each Assignee shall and hereby
does make and confirm to and for the benefit of the Issuer the Investment
Representations set forth in Section 4.6 of the Agreement, as follows:

 

(a) Each of the partners of Assignee is an experienced investor in unregistered
and restricted securities of companies and understands that this investment
involves substantial risks.

 

(b) (i) The general partner of Assignee has a preexisting personal or business
relationship with the Issuer or one or more of its officers, directors, or
control persons and (ii) each of the partners of Assignee has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the acquisition of the Preferred Shares and, by reason
of his financial and business experience, has the capacity to protect his
interest in connection with the acquisition of the Preferred Stock. Each of the
partners of Assignee is financially able to bear the economic risk of the
investment, including the total loss thereof.

 

(c) Each of the partners of Assignee is an “accredited investor” as defined in
Rule 501 (a) promulgated under the Securities Act.

 

(d) Each of the partners of Assignee has received and reviewed a copy of the
Subscription Agreement, the Term Sheet and the Disclosure Documents and has had
an opportunity to ask questions and receive answers from the Issuer and its
officers and

 

1

--------------------------------------------------------------------------------


 

employees regarding the terms and conditions of the purchase of the Preferred
Stock and regarding the business, financial affairs and other aspects of the
Issuer.

 

(f) The Preferred Stock is being acquired by the Assignee for investment
purposes for the Assignee’s own account only and not for sale or with a view to
distribution of all or any part of such Preferred Stock.

 

Assignee also hereby does, on its own behalf and behalf of each of its partners,
acknowledge that the Preferred Stock has been acquired from the Issuer in a
transaction not involving a public offering.  As a result, under federal
securities and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances and,
otherwise, such securities must be held indefinitely.  In this connection,
Assignee and each of its partners understands the resale limitations imposed by
the Securities Act and is familiar with Rule 144 of the Securities Act, as
presently in effect, and the conditions which must be met in order for that Rule
to be available for resale of “restricted securities.”  Except as set forth in
Section 5.3 of the Subscription Agreement, the Issuer is under no obligation to
register the Preferred Stock (or the Common Stock issuable upon conversion) on
behalf of Assignee or to assist Assignee in complying with any exemption from
registration.

 

[Signatures on Following Page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the
5th day of February, 2004.

 

 

Microcap Strategies, Inc.

 

 

 

 

 

 

 

By:

/S/ Robert A. Shuey, III

 

 

 

Robert A. Shuey, III

 

 

President

 

 

 

 

 

 

 

“Assignees”

 

 

 

 

HIR Preferred Partners, LP,
a Texas limited partnership

 

By: B/K Funds, GP, LLC, General Partner

 

Its General Partner

 

By:

/S/ Ron Beneke, 2/6/04

 

 

Ron Beneke, CEO   Date

 

Agreed and Consented to:

 

Diversified Corporate Resources, Inc.

 

By:

/S/ J. Michael Moore

CEO

2-6-04

 

Name

Title

Date

 

 

3

--------------------------------------------------------------------------------